OFFICE OF THE ATTORNEY GENERAL               OF TEXAS
                               AUSTIN




Ronorabls    Olvllle
                  8, cupaltar
Chairman and lhmoutlve Dlreator
Texua Un%mploym%nt Gwnponsation          Cdeufon
Aimtin, Texan
War   Slrr




                                                 Vember 21, 1939, re-
                                                 ion of uubreat4ona
                                                 It+17 P%Tnon*~ Anno-
                                                fact 6ituutiw* whleh

                                        rstlan is ame   by A.
                                        k of   the Z




                 0 that u 00rpor~th~    k&f&dd&It snaftidUcli6
      in wup1oymwlt bukiag; the NT& nineteen weaka of
      1938, and that Z Go~at$,on     had three illd%ti&Uti6   in
      tmiplapent       during the whole of the peer 1938.
Eonorabla C&d116 s. Carpd6r,   mw   2




    During tho nineteenth week of 1938, A aoquIr.6
    the stock of the Z Corporation,and M Corpora-
    tion reduces the number of individuals In Its
    WI loyraentto fly% and oontlnueaduring the re-
    mafnIng week6 ot the year with five lndlridaals
    In Its employment. Do bland Z Corporation6be-
    ;;";"subjeot employers by virtue of Seation 19(f)
        , and, if 80, i&en?"
          Subseotion (1) and (4) ot aeotiac (f) of the 'Poxas
T.Jncmploymcnt
             ConrwnsationAot, 6ame baine Artfolc 5221b-17,
6upra, reads, 'Inpart, 66 follow6:
            "(f) lDztployer'
                           mean8
         "(1) Any employing Unit whloh~Por soin%por-
     tionof a dny but not neOeS6arIly 6iElUltall%oU6lp,
    in each of twenty (20) diff6tcnt maks, whether
    or not suah woeks am or were aonaaoutlvs,wIthin
    either the CUrrent or the ramdine calsnda~year,
    haa or had In emplojnn6nt%I)
                               ght (8) or more indi-
    vlduals (Irresgeativeof whether the SRT% lndi-
    YidU416 are OF were sa~ploysdin each 6UOh dey1.t
         "(4) by employmentunit whioh together with
    on6 or pore other %LNpl%ying!iIiItB,
                                       I6 Olrn%dor Bon-
    trolled (by legally enforosablsmean6 or othsni6s)
    direotly or lndfreotlyby the same Interest,  or
    which owna or oantmls one or hor6 other %aploying
    units ‘(by leeally enioroeablem%an6 or otherwleet,
    and whloh, If traatsd aS a aIngle.unItwith auoh
    other employingunit, would be m emloyer tmdcr
    paMLgFaph (1) Of thf6 6Ub86otIOn; . . .*
          In the first raot altuation mantloncd In your lct-
tsri it la clear that eq%h Oogoratlon I6 6~ *6!ap~opIn?~unit"
afihin 6Ubseotlons (1) and (4) of as%tIon t,f)of ArtI%l%
                  An %mployIngun1.tis derimd in reotion
$i22lb-l7,~:~&upre.
(e) ot Artisle 5221-b-17, as follow%t
          *'E#oying, tinItvmeans any Individualor
     type of or~izstlon, inoludlng a>y . .:'.oorpar-
     ation, .  l. which has or rubeequcnt to fanuary
     1, 1936, had in its %m$toy m.16or mope indi-,
     viduals p~riomfne sorvioos Par it within t.b,fs
     &z&e.*
                                                                552


~mb-able Orville 3. Carpenter,Page 3


          In subseotlon (&), aupti, we Tin4 that two or
mom er?:loyinc units are to be treate4 ss one If they are
owzo4 or oontrolled by the eeme interest. The two ooF-
poratlons mentioned in your first faot situation,are
owue4 or co&rolled by the sme Interest au4 together have
ei,ght(8) or zore,inditldunlsin their enploymnt.
          IJnderthe provisionsof subsection (1) of eeation
(f) of Artlole 5221b-17,we find that the eight (8) or more
employees nust have Men employed for some portfon of a 4ag
but not necessarily simultaneously,in caoh of twenty (20)
afsfort3ntwco!cs,whether or not such weeks em or were oon-
seoutlve,within either the current or yrsoeding year.
           In applyinK t!:ie
                           above paragraph to your Tirst feat
sibuatlon,we are of the opinion that it is
the two aorporatlons,together, to hevo the
more lndivfduelsin their employmentior e
(20) weeks, In the manner as spsclflsQ in said subrreotlon
tl), beglnnlng from the time they were owue.4or eontrolle4
by the same interest and not prior to that time.
          Subaeotlon (1) of motion (f) provides that the
twenty (20) weeka of em@oyment are those @within either
the ourrent or preoediw oalenbar year." We oonetrue this.
provision to mean twenty (20) weeks wholly within the cur-
rent or the preasding year. slnoe there urs not twenty (20)
weeks remeininc:in the year 1938 (subsequentto the forty-
first waek), we oonolude that the two oorporations aantioned
in your first feat sltuatlonare liable for taxes under the
Texss Uumployment CompensationAct after the tenainetlonof
the twent$eth (20th) week or 1939* esmmlng that there are
eight (8) or more indlvlduslsemployad for a part of sash of
the said twenty (20) weeks.
          In answering the.quest$.onsraise4 in your seaond
faot situation we eoncluae that the two aor,orstione oome
within subaeotiona (1) an4 (&) of seoti6n (ff
5221b-l7;!andare liebl for taxes under se14 &?%%%I      the
terminationof twenty r20) weeks subsequentto the nineteenth
(19th' week of 1938. Thfa would make the two mentionea aor-
poret1one liable for said taxes at the termlnntionof the
thirtyAninth(39th) week of 1938 in the same manner and ior
                                                                  553


ffanorableOrville S. Carpenter, Page 4


the ssme reasons ea set out in the f’lrst   faot sltuntion.
          iye wish to as11 yaw attontlon to tha fact that
there is o varianoa between the~nunhcrsof the soot-ions of
Artiole 522lh Vernon*.s  Annotat@ Civil Statute8 and the
numbered Seodons rsfofiad to in your letter. 2e have
used the nUnbeF6 as sot out In Vornon'a .L?notatedCivil
Statut.68.
          Trusting that this is the Information     desired, we
remain
                                       Youra very   truly

                                 ATTORN-EY
                                         G~ERAL OF TEXAS



                                              Glenn R. Lewis
                                                  Aaal5tont



                                                  Lea shoptew




         ATTORNEY GEI\'ERA-L
                         OF Tz&$$